DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 1 to illustrate, the limitations of generate transactions stepwise using an unspent transaction output (UTXO) in bitcoin as a balance by at least:
generating, a first transaction by use of a balance of a virtual currency of a proxy and a balance of a cash currency owned by the proxy, in response to a request from a payment source…, wherein the virtual currency comprises bitcoin;  acquiring payment destination identification information transmitted by a payment destination as an evidence of receipt of money and intended for identifying the payment destination; and generating, by use of the first transaction as a UTXO, a second transaction using the first transaction as a balance, and a fourth transaction using, as a balance, a third transaction generated as a UTXO by the payment source, the second transaction is generated as: including, as approval information of the payment destination, the payment destination identification information acquired from the payment destination represented by the payment destination information included in the destinations of the first transaction in order to use the first transaction as a balance, including the approval information of the proxy, and including second destination information including the account of the proxy as a destination, and the third transaction is generated as including third destination information… the fourth transaction is generated as: including the approval information of the payment source received from the payment source after acquisition of the payment destination identification information, including the approval information of the proxy, and including fourth destination information including the account of the proxy as a destination, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interaction, but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for payment proxy of a virtual currency in a decentralized virtual currency system enabling a virtual currency to be utilized for payment without bothering the user who receives the money to acquire an account which is a commercial interaction. The mere nominal recitation of a payment proxy device comprising a memory storing instructions and one or more processors configured to execute the instructions to implement the claimed steps and functions do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— payment proxy device comprising a memory storing instructions and one or more processors configured to execute the instructions.  The device comprising a memory and processor(s) is recited at a high-level or generality (i.e., as a generic processor performing a generic computer functions of generate a first transaction, acquire payment destination identification information, generate a second transaction,  generating a third and a fourth transaction) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic processor performing a generic computer functions of generate a fist transaction, acquire payment destination identification information, generate a second transaction, generate a third transaction, generate a fourth transaction, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claims further describe the judicial exception. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-3, 5, 7-10 is/are ineligible.
Response to Arguments

	4.	In response to the amendments of claim 1, the Examiner withdraws the claim objections.
In response to the amendment of claims 1 and 9, the Examiner withdraws the 35 U.S.C. § 112(b) rejection.
The applicants argue that the Federal Circuit decision in CosmoKey v. Duo Security are similar to the facts of the present case. The Examiner respectfully disagrees.  As an initial matter, the CosmoKey v. Duo Security decision was non-precedential and therefore do not carry the weight of a precedential decision.  Nevertheless, in CosmoKey v. Duo Security, it was found that the claims recited an improved method for overcoming hacking by ensuring that the authentication function is normally inactive, activating only for a transaction, communicating the activation within a certain time window, and thereafter ensuring that the authentication function is automatically deactivated. The specification explains that these features in combination with the other elements of the claim constitute an improvement that increases computer and network security, preventing a third party from fraudulently identifying itself as the user, and is easy to implement and can be carried out even with mobile devices of low complexity.  
The Examiner finds no parallel between the claims in question CosmoKey and the claimed invention.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. Here, the claims are directed to generating transactions  by using a balance of a virtual currency of a proxy and a balance of a cash currency owned by the proxy in response to a request from a payment source.	
	It is further noted that upon review of the specification, the Examiner is unable to ascertain how the claims use the processor executing instructions in a manner other than its customary, generic use.
Applicant further contends that the claims at issue is a practical application of the judicial exception because the claims are similar to those found in Example 39 of the Guidance, “Methods for Training a Neural Network for Facial Detection.” The argument is not persuasive.  As an initial matter, many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of Appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no similarity between Applicants’ claims and the hypothetical, patent-eligible claim described in Example 39 on the Guidance.  
Example 39 is directed to facial detection computer technology for identifying faces in digital images. The claimed invention address the issue of facial image shifts, distortions, and variations in scale and rotation of the face pattern in an image. The example showing the patent eligibility of claim 1 (page 8), describes that the claim as a whole integrated the method of organizing human activity into a practical application because the claim did not recite mathematical concepts, mental processes, or method of organizing human activity. 
Here, the claims are not directed to a solving a problem of identifying faces in images and do not address issues of facial image shifts, distortions and variations in scale and rotation of the face pattern in an image.  The Examiner finds no similarity between Applicants’ claims and the claim in Example 39.  
The claims here are directed to a  generating transactions  by using a balance of a virtual currency of a proxy and a balance of a cash currency owned by the proxy in response to a request from a payment source using generic computer technology, i.e., a payment proxy device comprising a memory storing instructions, and one or more  processors configured to execute the instructions to implement the claimed steps/functions.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	 Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694